Exhibit 10.1

MARLIN BUSINESS SERVICES CORP.

SEVERANCE PAY PLAN FOR SENIOR MANAGEMENT

ARTICLE I

PURPOSE AND TERM OF PLAN

The purpose of the Plan is to provide severance benefits to certain key Eligible
Executives of the Employer whose employment is terminated for a reason covered
by the Plan. The legal rights and obligations of any person having an interest
in the Plan are determined solely by the provisions of the Plan. The Plan is
intended to alleviate some of the financial hardship that Eligible Executives
may experience when their employment is terminated for a reason covered by the
Plan. In essence, benefits under the Plan are intended to be supplemental
unemployment benefits. The benefits under the Plan are not intended as deferred
compensation, and no individual shall have a vested right in such benefits.

The Company, as the Plan sponsor, has the sole discretion to determine whether
an employee may be considered eligible for severance benefits under the Plan.
All actions taken by the Company shall be in its role as the sponsor of the
Plan, and not as a fiduciary. Nothing in the Plan will be construed to give any
employee the right to continue in the employment of the Company or any of its
subsidiaries. The Plan is unfunded, has no trustee, and is administered by the
Plan Administrator. The Plan is intended to be an “employee welfare benefit
plan” within the meaning of section 3(1) of ERISA and 29 C.F.R. § 2510.3-2(b)
and is to be administered as a “top-hat” welfare plan exempt from the
substantive requirements of ERISA.

The Plan shall be effective as of August 4, 2015 and, with respect to all
Eligible Executives, supersedes all prior severance and change of control pay
plans, policies, agreements or practices, whether formal or informal, written or
unwritten, of the Company or any of its subsidiaries under which the Company or
its subsidiaries would have provided severance benefits unrelated to a change of
control or with respect to a change of control, in either case prior to the
effective date of the Plan. The Plan will continue until terminated as provided
herein. All capitalized terms in this Article I shall have the meaning set forth
below under Article II, “Definitions”.

ARTICLE II

DEFINITIONS

Section 2.01    “Accrued Benefits” means (a) any accrued, but unpaid, Annual
Base Salary earned by, but not paid to, the Eligible Executive prior to the
Employment Termination Date; (b) any Annual Incentive Bonus earned but not yet
paid for any fiscal year completed prior to the Employment Termination Date;
(c) any accrued, but unpaid vested benefits under any retirement plan in which
the Eligible Executive was a participant as of the Employment Termination Date
in accordance with the terms of the applicable plan pursuant to which such
benefits are provided; and (d) an Eligible Executive’s vested rights as of the
Employment Termination Date under any stock option, stock incentive or other
equity incentive compensation plan or program of the Company, subject to the
terms and conditions of such plan and program.

 

1



--------------------------------------------------------------------------------

Section 2.02    “Annual Base Salary” shall mean the Eligible Executive’s annual
base salary rate, exclusive of bonuses, commissions and other incentive pay, as
in effect immediately preceding the Eligible Executive’s Employment Termination
Date (but prior to taking into account any reduction that constitutes Good
Reason).

Section 2.03    “Annual Incentive Bonus” shall mean the annual incentive bonus
that is payable to the Eligible Executive for the applicable fiscal year based
on the level of achievement of the applicable performance goals, as determined
by the Committee.

Section 2.04    “Board of Directors” shall mean the Board of Directors of the
Company, or any successor thereto.

Section 2.05    “Cause” shall mean the Eligible Executive engages in any one or
more of the following: (a) embezzlement, theft or misappropriation by the
Eligible Executive of any property of the Employer; (b) fraud, gross negligence
or gross misconduct by the Eligible Executive in connection with the performance
of the Eligible Executive’s duties or responsibilities to the Employer;
(c) willful failure by the Eligible Executive to substantially perform the
Eligible Executive’s duties under the Eligible Executive’s employment agreement,
if any, with the Employer; (d) any breach by the Eligible Executive of a
Restricted Covenant; (e) the conviction of, or plea of nolo contendere (or
similar plea) to, (i) a felony or (ii) any other criminal offense that involves
fraud or is materially injurious to the business or reputation of the Employer;
(f) the Eligible Executive’s breach of any fiduciary obligations to the Employer
or its shareholders; or (g) the Eligible Executive’s violation of the Employer’s
code of ethics, code of business conduct or similar policies applicable to
Eligible Executive.

Section 2.06    “Change of Control” shall mean the occurrence of one or more of
the following events:

(a)      Any “person” (as such term is used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 50% of the
voting power of the then outstanding securities of the Company; provided that a
Change of Control shall not be deemed to occur as a result of a transaction in
which the Company becomes a subsidiary of another corporation and in which the
shareholders of the Company, immediately prior to the transaction, will
beneficially own, immediately after the transaction, shares entitling such
shareholders to more than 50% of all votes to which all shareholders of the
parent corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote); or

(b)      The consummation of (i) a merger or consolidation of the Company with
another corporation where the shareholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such shareholders to more than 50% of
all votes to which all shareholders of the

 

2



--------------------------------------------------------------------------------

surviving corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote), or (ii) a sale or other disposition of all or
substantially all of the assets of the Company.

Notwithstanding anything herein to the contrary, a “Change of Control” shall
only be deemed to have occurred if the “Change of Control” constitutes a change
in the ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, within the meaning of section
409A of the Code and its corresponding regulations.

Section 2.01    “Change of Control Benefits Continuation Period” shall mean the
time period specified for a Tier I Participant, Tier II Participant and Tier III
Participant on the attached Exhibit A.

Section 2.02    “Change of Control Multiplier” shall mean the number specified
for a Tier I Participant, Tier II Participant and Tier III Participant on the
attached Exhibit A.

Section 2.03    “Change of Control Period” shall mean the period beginning on
the date of a Change of Control and ending on the second anniversary of the
Change of Control.

Section 2.04    “COBRA” shall mean the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended.

Section 2.05    “Code” shall mean the Internal Revenue Code of 1986, as amended.

Section 2.06    “Committee” shall mean the Compensation Committee of the Board
of Directors or a committee thereof specifically designated by the Committee for
purposes of making determinations hereunder.

Section 2.07    “Company” shall mean Marlin Business Services Corp., or any
successor thereto.

Section 2.08    “Eligible Executive” shall mean an employee of an Employer who
is specifically designated by the Committee as being eligible to participate in
the Plan, with each Eligible Executive designated in the Participation Agreement
as a Tier I Participant, Tier II Participant or Tier III Participant. Only those
employees of an Employer who are specifically designated by the Committee as
being eligible to participate in the Plan and have executed the Participation
Agreement are eligible to participate in the Plan, and no other employee of an
Employer shall be eligible to participate in the Plan.

Section 2.09    “Employer” shall mean the Company and any subsidiary of the
Company; provided, that for purposes of Article V, the term Employee shall mean,
collectively, the Company and its subsidiaries.

Section 2.10    “Employment Termination Date” means the date on which the
Eligible Executive’s employment relationship with the Employer is terminated,
either by the Eligible Executive or by the Employer.

 

3



--------------------------------------------------------------------------------

Section 2.11    “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, as amended.

Section 2.12    “Good Reason” shall mean the occurrence of one or more of the
following events, without the Eligible Executive’s written consent, while the
Eligible Executive is an Eligible Executive:

(a)      a material diminution in the Eligible Executive’s Annual Base Salary;

(b)      a material diminution in the Eligible Executive’s authority, duties, or
responsibilities; or

(c)      a material change in the geographic location at which the Eligible
Executive is required to work, materiality for this purpose is a change in
location at least fifty (50) miles from the prior location;

provided, however, that for an Eligible Executive to terminate employment on
account of Good Reason, the Eligible Executive must provide written notice to
the Employer within sixty (60) days following the initial occurrence of such
event, and the Employer will have a thirty (30) day period to remedy the
condition that constitutes Good Reason. If the Employer does not remedy the
event constituting Good Reason within such thirty (30) day period, the Eligible
Executive will have the ability to terminate employment on account of Good
Reason, which termination must occur within thirty (30) days following the end
of the cure period.

Section 2.13    “Participation Agreement” shall mean an agreement, the form of
which is approved by the Committee, in which an Eligible Executive acknowledges
that the Eligible Executive is eligible to participate in the Plan, agrees to be
bound by the terms and conditions of the Plan, including the Restricted
Covenants set forth in Article V, and agrees that the Eligible Executive shall
not be entitled to receive severance benefits under any other plan or agreement
of the Employer.

Section 2.14    “Plan” shall mean the Marlin Business Services Corp. Severance
Pay Plan for Senior Management, as set forth herein, and as the same may from
time to time be amended.

Section 2.15    “Plan Administrator” shall mean the individual(s) appointed by
the Committee to administer the terms of the Plan, and if no individual is
appointed by the Committee to serve as the Plan Administrator for the Plan, the
Plan Administrator shall be the Committee.

Section 2.16    “Release” shall mean a release and discharge of the Company, any
other Employer, and all other affiliated persons and entities from any and all
claims, demands and causes of action, which shall be in such form as may be
prescribed by the Company, acting as Plan sponsor and not as a fiduciary, from
time to time and with such modifications as the Company deems appropriate for
the Eligible Executive’s particular situation. The Release shall include an
affirmation of the Eligible Executive’s agreement to comply with the Restricted
Covenants.

 

4



--------------------------------------------------------------------------------

Section 2.17    “Restricted Covenants” shall mean the covenants of
confidentiality, non-competition, non-solicitation of customers, non-recruitment
of employees or contractors, non-disparagement and future cooperation that are
set forth in Article V.

Section 2.18    “Restriction Period” shall mean the period following the
Employment Termination Date specified for a Tier I Participant, Tier II
Participant and Tier III Participant on the attached Exhibit A.

Section 2.19    “Severance Period” shall mean the period following the
Employment Termination Date specified for a Tier I Participant, Tier II
Participant and Tier III Participant on the attached Exhibit A.

Section 2.20    “Target Bonus” shall mean the Annual Incentive Bonus that would
be payable to the Eligible Executive for the fiscal year in which the Employment
Termination Date has occurred if the applicable performance goals for such
Annual Incentive Bonus were achieved at the target level.

Section 2.21    “Tier I Participant” shall mean an Eligible Executive who is
designated as a Tier I Participant in his or her Participation Agreement.

Section 2.22    “Tier II Participant” shall mean an Eligible Executive who is
designated as a Tier II Participant in his or her Participation Agreement.

Section 2.23    “Tier III Participant” shall mean an Eligible Executive who is
designated as a Tier III Participant in his or her Participation Agreement.

ARTICLE III

SEVERANCE BENEFITS

Section 3.01    Eligibility. The Plan provides the benefits in Section 3.03 to
an Eligible Executive who satisfies the following conditions: (a) the Eligible
Executive is not ineligible for such benefits pursuant to Section 3.02; (b) the
Eligible Executive’s employment is terminated either (i) by the Employer for any
reason other than on account of Cause or the Eligible Executive’s death or
disability, or (ii) with respect to only an Eligible Executive who is designated
as Tier I Participant or Tier II Participant, by such Eligible Executive on
account of a Good Reason; (c) the Eligible Executive’s Employment Termination
Date does not occur at any time during the Change of Control Period; (d) the
Eligible Executive has executed the Participation Agreement; and (e) the
Eligible Executive signs and does not revoke the Release within the time period
required for such Release.

Section 3.02    Ineligibility.

(a)      An Eligible Executive is not eligible for severance benefits under this
Article III if: (i) the Eligible Executive’s employment with the Employer
terminates for any reason or no reason during the Change of Control Period;
(ii) the Eligible Executive voluntarily resigns, including by retirement, for
any reason (other than, with respect to an Eligible Executive who is designated
as a Tier I Participant or Tier II Participant, on account of Good Reason) or no

 

5



--------------------------------------------------------------------------------

reason; (iii) the Eligible Executive is discharged for Cause, or the Employer
discovers following the Eligible Executive’s Employment Termination Date that
the Eligible Executive engaged in conduct that constitutes Cause during or after
the Eligible Executive’s Employment Termination Date; (iv) the Eligible
Executive’s employment with the Employer terminates on account of the Eligible
Executive’s death; (v) prior to the Eligible Executive’s Employment Termination
Date, the Eligible Executive would be entitled to benefits under any then
applicable Employer-sponsored long-term disability plan if the Eligible
Executive were a participant in such plan, subject to the expiration of any
applicable waiting period; (vi) the Eligible Executive is entitled to receive
change of control severance benefits under Article IV; (vii) the Eligible
Executive is eligible to receive severance benefits under any employment or
other agreement with the Employer or severance plan of the Employer; (viii) the
Eligible Executive did not execute the Participation Agreement within the time
period required for such execution, or revoked the Participation Agreement after
executing it; (ix) the Eligible Executive did not execute the Release within the
time period required for such execution, or revoked the Release after executing
it; or (x) the Eligible Executive breaches any of the Restricted Covenants set
forth in Article V.

(b)      Notwithstanding any provision of the Plan to the contrary, the
Committee, in its sole discretion and acting on behalf of the Company, as the
Plan sponsor and not as a fiduciary, reserves the right to determine whether an
Eligible Executive satisfies the eligibility requirements for the severance
benefits under this Article III.

Section 3.03    Severance Benefits. If the Eligible Executive satisfies the
conditions of Section 3.01, then the Eligible Executive shall receive the
following severance benefits:

(a)      Salary Continuation. A continuation of the Eligible Executive’s Annual
Base Salary for the Severance Period, which shall be paid to the Eligible
Executive in accordance with the Employer’s regular payroll schedule during the
Severance Period; provided that, unless delay is required pursuant to
Section 9.09(c), the Annual Base Salary continuation will commence within sixty
(60) days following the Eligible Executive’s Employment Termination Date and
each successive installment will be paid on successive payroll dates thereafter
for the remainder of the Severance Period. Any payments not paid during the
sixty (60) day period will be paid in a lump sum on the date that the
installment payments commence in accordance with the immediately preceding
sentence.

(b)      Annual Incentive Bonuses. Pro rata Annual Incentive Bonus for the
fiscal year in which the Eligible Executive’s Employment Termination Date
occurred, which pro-ration will be determined by multiplying (x) a fraction,
(A) the numerator of which is the number of days the Eligible Executive worked
for the Employer during such fiscal year (as measured to the Employment
Termination Date) and (B) the denominator of which is 365, by (y) the Annual
Incentive Bonus, if any, that would be payable to the Eligible Executive based
on the actual performance for such fiscal year, as determined in accordance with
the terms set for such Annual Incentive Bonus. Unless a delay is required
pursuant to Section 9.09(c), the pro rata Annual Incentive Bonus, if any,
payable under this Section 3.03(b) shall be paid on the same date on which such
bonus, if any, would have been paid under the applicable plan or policy of the
Employer without regard to the Eligible Executive’s termination of employment.

 

6



--------------------------------------------------------------------------------

(c)      Health Benefits Continuation. For the shorter of (i) the Severance
Period and (ii) the eighteen (18) month period following the Eligible
Executive’s Employment Termination Date (the “Health Benefits Continuation
Period”), a continuation of the Eligible Executive’s eligibility to participate
in the Employer’s medical, dental, vision and prescription drug plans in which
the Eligible Executive was participating (along with the Eligible Executive’s
spouse and eligible dependents) immediately prior to the Eligible Executive’s
Employment Termination Date, subject to such changes to the terms of such plans
as the Employer determines shall apply to employees of the Employer, generally;
provided that such participation is permissible under COBRA and further provided
that the Eligible Executive is required to pay the full monthly COBRA premium
for such coverage and the Employer will reimburse to the Eligible Executive, on
a monthly basis, an amount equal to such monthly COBRA premium that the Eligible
Executive is required to pay for such coverage, less the amount that the
Eligible Executive would be required to pay for such coverage if the Eligible
Executive were employed by the Employer at such time. In the event that prior to
the end of the Health Benefits Continuation Period (A) the Eligible Executive
obtains full-time employment or (B) the Eligible Executive ceases to pay the
applicable monthly COBRA premium, the monthly reimbursements shall immediately
terminate and the Employer shall have no further obligations to reimburse the
Eligible Executive for such monthly premiums. The Eligible Executive shall
notify the Plan Administrator if he or she obtains full-time employment during
the Health Benefits Continuation Period. Unless a delay is required pursuant to
Section 9.09(c), the reimbursements will commence within sixty (60) days
following the Eligible Executive’s Employment Termination Date and each
successive installment will be paid on each successive Employer payroll date
that occurs after the monthly premium is due for the remainder of the Health
Benefits Continuation Period. Any reimbursements not paid during the sixty
(60) day period will be paid in a lump sum on the date that the reimbursement
payments commence in accordance with the immediately preceding sentence. The
period of continuation of group health plan coverage under COBRA runs
concurrently during the Health Benefits Continuation Period.

In addition to the foregoing, the Eligible Executive will be entitled to the
Accrued Benefits. Except as otherwise provided under the terms of the applicable
benefit plans or programs, the Accrued Benefits will be paid to the Eligible
Executive within thirty (30) days following the Eligible Executive’s Employment
Termination Date.

Section 3.04    Discontinuance of Severance Benefits. The severance benefit
payments under Section 3.03 will be discontinued immediately if the Plan
Administrator determines that (a) an Eligible Executive engaged in any of the
actions defined as Cause, even if such determination is made following the
Eligible Executive’s Employment Termination Date, or (b) the Eligible Executive
breached any term of the Release, any of the Restricted Covenants, or any other
agreement relating to the Eligible Executive’s employment with the Employer or
termination thereof.

ARTICLE IV

CHANGE OF CONTROL SEVERANCE BENEFITS

Section 4.01    Eligibility. The Plan provides the benefits in Section 4.03 to
an Eligible Executive who satisfies the following conditions: (a) the Eligible
Executive is not ineligible for

 

7



--------------------------------------------------------------------------------

such benefits pursuant to Section 4.02; (b) the Eligible Executive’s employment
is terminated either (i) by the Employer for any reason other than on account of
Cause or the Eligible Executive’s death or disability, or (ii) by the Eligible
Executive on account of a Good Reason; (c) the Eligible Executive’s Employment
Termination Date occurs during a Change of Control Period; (d) the Eligible
Executive has executed the Participation Agreement; and (e) the Eligible
Executive signs and does not revoke the Release within the time period required
for such Release.

Section 4.02    Ineligibility.

(a)      An Eligible Executive is not eligible for severance benefits under this
Article IV if: (i) the Eligible Executive’s employment with the Employer
terminates for any reason or no reason prior to the occurrence of a Change of
Control or after the last day of the Change of Control Period; (ii) the Eligible
Executive voluntarily resigns, including by retirement, for any reason (other
than on account of Good Reason) or no reason; (iii) the Eligible Executive is
discharged for Cause, or the Employer discovers following the Eligible
Executive’s Employment Termination Date that the Eligible Executive engaged in
conduct that constitutes Cause during or after the Eligible Executive’s
Employment Termination Date; (iv) the Eligible Executive’s employment with the
Employer terminates on account of the Eligible Executive’s death; (v) prior to
the Eligible Executive’s Employment Termination Date, the Eligible Executive
would be entitled to benefits under any then applicable Employer-sponsored
long-term disability plan if the Eligible Executive were a participant in such
plan, subject to the expiration of any applicable waiting period; (vi) the
Eligible Executive is entitled to receive severance benefits under Article III;
(vii) the Eligible Executive is eligible to receive severance benefits under any
employment or other agreement with the Employer or severance plan of the
Employer; (viii) the Eligible Executive did not execute the Participation
Agreement within the time period required for such execution, or revoked the
Participation Agreement after executing it; (ix) the Eligible Executive did not
execute the Release within the time period required for such execution, or
revoked the Release after executing it; or (x) the Eligible Executive breaches
any of the Restricted Covenants set forth in Article V.

(b)      Notwithstanding any provision of the Plan to the contrary, the
Committee, in its sole discretion and acting on behalf of the Company, as the
Plan sponsor and not as a fiduciary, reserves the right to determine whether an
Eligible Executive satisfies the eligibility requirements for the severance
benefits under this Article IV.

Section 4.03    Change of Control Severance Benefits. If the Eligible Executive
satisfies the conditions of Section 4.01, then the Eligible Executive shall
receive the following severance benefits:

(a)      Change in Control Payment. An amount equal to the sum of (i) (x) the
Eligible Executive’s Annual Base Salary, multiplied by (y) the Eligible
Executive’s Change of Control Multiplier, and (ii) the Eligible Executive’s
Target Bonus for the fiscal year in which the Employment Termination Date
occurs. Unless delay is required pursuant to Section 9.09(c), the amount payable
to the Executive pursuant to this Section 4.03(a) shall be paid to the Executive
in a single lump sum cash payment within sixty (60) days following the Eligible
Executive’s Employment Termination Date.

 

8



--------------------------------------------------------------------------------

(b)      Change of Control Benefits Continuation. For the Change of Control
Benefits Continuation Period, a continuation of the Eligible Executive’s
eligibility to participate in the Employer’s medical, dental, vision and
prescription drug plans in which the Eligible Executive was participating (along
with the Eligible Executive’s spouse and eligible dependents) immediately prior
to the Eligible Executive’s Employment Termination Date, subject to such changes
to the terms of such plans as the Employer determines shall apply to employees
of the Employer, generally; provided that such participation is permissible
under COBRA and further provided that the Eligible Executive is required to pay
the full monthly COBRA premium for such coverage and the Employer will reimburse
to the Eligible Executive, on a monthly basis, an amount equal to such monthly
COBRA premium that the Eligible Executive is required to pay for such coverage,
less the amount that the Eligible Executive would be required to pay for such
coverage if the Eligible Executive were employed by the Employer at such time.
In the event that prior to the end of the Change of Control Benefits
Continuation Period (A) the Eligible Executive obtains full-time employment or
(B) the Eligible Executive ceases to pay the applicable monthly COBRA premium,
the monthly reimbursements shall immediately terminate and the Employer shall
have no further obligations to reimburse the Eligible Executive for such monthly
premiums. The Eligible Executive shall notify the Plan Administrator if he or
she obtains full-time employment during the Change of Control Benefits
Continuation Period. Unless a delay is required pursuant to Section 9.09(c), the
reimbursements will commence within sixty (60) days following the Eligible
Executive’s Employment Termination Date and each successive installment will be
paid on each successive Employer payroll date that occurs after the monthly
premium is due for the remainder of the Change of Control Benefits Continuation
Period. Any reimbursements not paid during the sixty (60) day period will be
paid in a lump sum on the date that the reimbursement payments commence in
accordance with the immediately preceding sentence. The period of continuation
of group health plan coverage under COBRA runs concurrently during the Change of
Control Benefits Continuation Period.

In addition to the foregoing, the Eligible Executive will be entitled to the
Accrued Benefits. Except as otherwise provided under the terms of the applicable
benefit plans or programs, the Accrued Benefits will be paid to the Eligible
Executive within thirty (30) days following the Eligible Executive’s Employment
Termination Date.

Section 4.04    Discontinuance of Change of Control Severance Benefits. The
change of control severance benefit payments under Section 4.03 will be
discontinued immediately if the Plan Administrator determines that (a) an
Eligible Executive engaged in any of the actions defined as Cause, even if such
determination is made following the Eligible Executive’s Employment Termination
Date, or (b) the Eligible Executive breached any term of the Release, any of the
Restricted Covenants, or any other agreement relating to the Eligible
Executive’s employment with the Employer or termination thereof.

ARTICLE V

RESTRICTED COVENANTS

Section 5.01    Definitions. For purposes of this Article V, the following terms
shall have the following meanings:

 

9



--------------------------------------------------------------------------------

(a)      “Business of the Employer” shall mean the “small ticket” equipment
leasing business and any other business activities engaged in by the Company or
any of its subsidiaries as a substantial line of business within the two-year
period prior to the Eligible Executive’s Employment Termination Date.

(b)      “Confidential Information” shall mean any information about the
Employer and its employees, customers and/or suppliers that is not generally
known outside of the Employer, which the Eligible Executive learns of in
connection with the Eligible Executive’s employment with the Employer,
including, without limitation, information that would be useful to competitors
or the disclosure of which would be damaging to the Employer. “Confidential
Information” includes, but is not limited to: (i) business and employment
policies, marketing methods and the targets of those methods, finances, business
plans, promotional materials and price lists; (ii) the terms upon which the
Employer obtains products from its suppliers and sells services and products to
customers; (iii) the nature, origin, composition and development of the
Employer’s services and products; (iv) the manner in which the Employer provides
products and services to its customers; (v) business processes, practices,
methods, policies, plans, qualifications, research, operations, services,
strategies, techniques, and other research; (vi) know-how, trade secrets,
computer programs, computer software, operating systems, software, web design,
working process, databases, manuals, records, articles, systems, materials,
sources of material; (vii) supplier information, vendor information, financial
information, accounting information, legal information, marketing information,
advertising information, pricing information, credit information, staffing
information, personnel information, employee lists, supplier lists, vendor
lists, reports, internal controls, security procedures, and other such
information; and (viii) notes, communications, product lines, designs, styles,
models, ideas, specifications, customer information, customer lists, client
information, client lists, distributor lists and buyer lists. The Eligible
Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used. “Confidential
Information” does not include information (x) already in the public domain,
available to the public through no action or disclosure by the Eligible
Executive, or subsequently released to the public by the Employer or its board
of directors; (y) already and lawfully known or possessed by the Eligible
Executive prior to disclosure to the Eligible Executive by the Employer; or
(z) generated or developed independently by the Eligible Executive without use
or knowledge of Confidential Information.

(c)      “Material Contact” shall mean: (i) for purposes of the employee and
contractor non-recruit and non-solicitation provisions, contact in person, by
telephone or by paper or electronic correspondence, in furtherance of the
Business of the Employer, within the last twenty-four (24) months of the
Eligible Executive’s employment with the Employer; and (ii) for purposes of the
customer non-solicitation provision, contact between the Eligible Executive and
each customer or potential customer of the Employer: (A) with whom or which the
Eligible Executive dealt on behalf of the Employer within twenty-four
(24) months prior to the Eligible Executive’s Employment Termination Date;
(B) whose dealings with the Employer within twenty-four (24) months prior to the
Eligible Executive’s Employment Termination Date were coordinated or supervised
by the Eligible Executive; (C) about whom the Eligible Executive obtained
Confidential Information in the ordinary course of business as a result of the
Eligible

 

10



--------------------------------------------------------------------------------

Executive’s association with the Employer within twenty-four (24) months prior
to the Eligible Executive’s Employment Termination Date or (D) who received
products or services provided by the Employer within twenty-four (24) months
prior to the Eligible Executive’s Employment Termination Date, the sale or
provision of which results or resulted in compensation, commissions or earnings
for the Eligible Executive.

(d)      “Restricted Territory” shall mean the geographic area in which the
Eligible Executive worked, was materially involved, or for which the Eligible
Executive had supervisory responsibilities, during the two-year period prior to
the Eligible Executive’s Employment Termination Date.

(e)      “Trade Secrets” shall mean the trade secrets of the Employer as defined
under applicable law, including, without limitation, any Confidential
Information that meets the definition of a trade secret under applicable law.

Section 5.02    Confidentiality. The Eligible Executive agrees that the Eligible
Executive will not (other than in the performance of the Eligible Executive’s
duties for the Employer or with express written authorization of the Employer),
directly or indirectly, use, copy, disclose, distribute or otherwise make use of
on his or her own behalf or on behalf of any other person or entity: (a) any
Confidential Information or Trade Secret during the period of time the Eligible
Executive is employed by the Employer and thereafter; or (b) any Trade Secret at
any time such information constitutes a trade secret under applicable law,
except for any disclosures as are required by applicable law. In the event that
applicable law requires the Eligible Executive to disclose any Confidential
Information or Trade Secrets in violation of the foregoing, to the extent
permitted by applicable laws, the Eligible Executive agrees to promptly notify
the Employer in writing of such pending disclosure and assist the Employer (at
the Employer’s expense) in seeking a protective order or in objecting to such
request, summons or subpoena, as applicable, with regard to such Confidential
Information and Trade Secrets. If the Employer does not obtain such relief after
a period that is reasonable under the circumstances, the Eligible Executive may
disclose such portion of the Confidential Information and Trade Secrets as the
Eligible Executive is advised in writing by counsel that the Eligible Executive
is legally required to disclose or else stand liable for contempt or suffer
penalty. In such cases, the Eligible Executive shall promptly provide the
Employer with a copy of the Confidential Information and Trade Secrets so
disclosed. Upon the termination of the Eligible Executive’s employment with the
Employer (or upon the earlier request of the Employer), the Eligible Executive
shall promptly return to the Employer all documents and items in the Eligible
Executive’s possession or under the Eligible Executive’s control that contain
any Confidential Information or Trade Secrets. Nothing in this Section prevents
or prohibits Executive from reporting possible violations of federal law or
regulation or from filing a charge or assisting with or participating in an
investigation or proceeding directly with a government entity, including the
U.S. Equal Employment Opportunity Commission, the Department of Labor, the
National Labor Relations Board, the Department of Justice, and/or the Securities
and Exchange Commission.

Section 5.03    Non-Competition. The Eligible Executive agrees that during the
Eligible Executive’s period of employment with the Employer and for the
Restriction Period thereafter (such periods, the “Restricted Period”), the
Eligible Executive will not, either for him or herself or on behalf of any other
person or entity, compete with the Business of the Employer within the

 

11



--------------------------------------------------------------------------------

Restricted Territory by performing activities that are the same as or
substantially similar to those performed by the Eligible Executive for the
Employer within the last twenty-four (24) months of the Eligible Executive’s
employment with the Employer.

Section 5.04    Non-Solicitation of Customers. The Eligible Executive agrees
that during the Restricted Period, the Eligible Executive will not, directly or
indirectly, solicit any actual or prospective customers of the Employer with
whom the Eligible Executive had Material Contact, for the purpose of selling any
products or services that compete with the Business of the Employer.

Section 5.05    Non-Recruitment of Employees or Contractors. The Eligible
Executive agrees that during the Restricted Period, the Eligible Executive will
not, directly or indirectly, solicit or attempt to solicit any employee or
contractor of the Employer to terminate or lessen such employment or contract
with the Employer or to perform services on behalf of any person or entity that
competes with the Business of the Employer.

Section 5.06    Non-Disparagement. During the Eligible Executive’s period of
employment and at all times thereafter, the Eligible Executive shall not take
any action to materially disparage or criticize the Employer or its respective
directors, officers, employees, partners, members, clients or customers or to
engage in any other action that injures or hinders the business relationships of
such persons. Nothing contained in this Section 5.06 shall preclude the Eligible
Executive from enforcing his or her rights under this Plan or any other
agreement between the parties pertaining to the Eligible Executive’s employment
or restrict the Eligible Executive from providing information to any
governmental or regulatory agency (or in any way limit the content of any such
information) to the extent the Eligible Executive is requested or required to
provide such information pursuant to applicable law or regulation.

Section 5.07    Obligations of the Employer. The Employer agrees to provide the
Eligible Executive with Confidential Information in order to enable the Eligible
Executive to perform the Eligible Executive’s duties. The covenants of the
Eligible Executive contained in the Restricted Covenants in this Article V are
made by the Eligible Executive in consideration for the Employer’s agreement to
provide Confidential Information to the Eligible Executive and for the
Employer’s offer of eligibility for benefits under the Plan to the Eligible
Executive, subject to the terms of this Plan, which the Eligible Executive
acknowledges is good and sufficient consideration.

Section 5.08    Acknowledgments. The Eligible Executive hereby acknowledges and
agrees that the Restricted Covenants are reasonable as to time, scope and
territory given the Employer’s need to protect its business, customer
relationships, personnel, Trade Secrets and Confidential Information. In case
any one or more of the Restricted Covenants contained in this Article V should
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions will not in any way be affected
or impaired and this Plan shall nevertheless continue to be valid and
enforceable as though the invalid provisions were not part of this Plan. If a
court of competent jurisdiction declares that any term or provision of any
Restricted Covenant in this Article V is invalid, illegal or unenforceable, the
parties agree that the court making such determination shall have the power to
reduce the scope, duration, area or applicability of the term or provision, to
delete specific words or phrases, or to replace any

 

12



--------------------------------------------------------------------------------

invalid, illegal or unenforceable term or provision with a term or provision
that is valid, legal and enforceable to the maximum extent permissible under law
and that comes closest to expressing the intention of the invalid, illegal or
unenforceable term or provision. The Eligible Executive acknowledges and agrees
that the Restricted Covenants set forth in this Article V are ancillary to the
Eligible Executive’s employment relationship with the Employer, but shall be
independent of any other contractual relationship between the Eligible Executive
and the Employer. Consequently, the existence of any claim or cause of action
that the Eligible Executive may have against the Employer shall not constitute a
defense to the enforcement of the Restricted Covenants, nor an excuse for
noncompliance with those Restricted Covenants by the Eligible Executive. The
Eligible Executive further acknowledges and represents that the Eligible
Executive has substantial experience and knowledge that will allow the Eligible
Executive to obtain subsequent employment that does not violate these Restricted
Covenants.

Section 5.09    Specific Performance. The Eligible Executive acknowledges and
agrees that any breach of any of the Restricted Covenants by him or her will
cause irreparable damage to the Employer, the exact amount of which will be
difficult to determine, and that the remedies at law for any such breach will be
inadequate. Accordingly, the Eligible Executive agrees that, in addition to any
other remedy that may be available at law, in equity, or hereunder, the Employer
shall be entitled to specific performance and injunctive relief, without posting
bond or other security, to enforce or prevent any violation of any of the
Restricted Covenants by him or her. Additionally, notwithstanding the
obligations within the Eligible Executive’s employment agreement, if any, with
the Employer regarding the jurisdiction of the United States District Court for
the District of New Jersey and the State and Superior Courts of Burlington
County, New Jersey pertaining to actions arising out of such employment
agreement, if any, the parties hereby acknowledge and agree that the Employer
may seek specific performance and injunctive relief in any jurisdiction, court
or forum applicable to the Eligible Executive’s then current residency in order
to prevent or to restrain any breach by the Eligible Executive, or any and all
of the Eligible Executive’s partners, co-venturers, employers, employees, or
agents, acting directly or indirectly on behalf of or with the Eligible
Executive, of any of the provisions of the Restricted Covenants.

Section 5.10    Survival. The provisions of this Article V will survive any
termination of the Plan and shall apply to the Eligible Executive, irrespective
of the reason for which the Eligible Executive’s employment with the Employer
terminates and irrespective of whether the Eligible Executive is receiving
severance benefits under the Plan.

ARTICLE VI

AMENDMENT AND TERMINATION

Section 6.01    Amendment, Suspension and Termination. The Company, by action of
its Board of Directors or the Committee, retains the right, at any time and from
time to time, to amend, suspend or terminate the Plan in whole or in part, for
any reason, without either the consent of or prior notification to any Eligible
Executive, provided that (a) no such amendment, suspension or termination may
materially adversely affect an Eligible Executive’s entitlements under this Plan
without the prior written consent of such adversely affected Eligible Executive
and (b) no such amendment, suspension or termination shall give the Company the
right to

 

13



--------------------------------------------------------------------------------

recover any amount paid to an Eligible Executive prior to the date of such
amendment, suspension or termination or to cause the cessation and
discontinuance of payments of severance benefits to any person or persons under
the Plan already receiving severance benefits.

 

14



--------------------------------------------------------------------------------

ARTICLE VII

PLAN ADMINISTRATION

Section 7.01    Plan Administration. The Plan Administrator of the Plan will be
the named fiduciary of the Plan for purposes of ERISA. The Plan Administrator
shall consist of one or more persons appointed by the Committee. The Plan
Administrator may, however, delegate to any person, committee or entity any of
its power or duties under the Plan. The Plan Administrator will be the sole
judge of the application and interpretation of the Plan, and will have the
discretionary authority to construe the provisions of the Plan and to resolve
disputed issues of fact. The Committee will have the sole authority to make
determinations regarding eligibility for benefits. The decisions of the Plan
Administrator and the Committee in all matters relating to the Plan that are
within the scope of its authority (including, but not limited to, eligibility
for benefits, Plan interpretations, and disputed issues of fact) will be final
and binding on all parties.

ARTICLE VIII

CLAIMS PROCEDURES

Section 8.01    Application for Benefits. Employees of an Employer who believe
they are eligible for benefits under this Plan may apply for such benefits by
completing and filing with the Plan Administrator an application for benefits on
a form supplied by the Plan Administrator. Before the date on which benefit
payments commence, each such application must be supported by such information
as the Plan Administrator deems relevant and appropriate.

Section 8.02    Claim. A terminated employee may contest his or her eligibility
for the amount of benefit awarded by completing and filing with the Plan
Administrator a written request for review in the manner specified by the Plan
Administrator. Each such application must be supported by such information as
the Plan Administrator deems relevant and appropriate. The Plan Administrator
will review the claim and provide notice to the terminated employee, in writing,
within ninety (90) days after the claim is filed unless special circumstances
require an extension of time for processing the claim. In no event shall the
extension exceed a period of ninety (90) days from the end of the initial
period. In the event that any claim for benefits is denied in whole or in part,
the terminated employee whose claim has been so denied shall be notified of such
denial in writing by the Plan Administrator. The notice advising of the denial
shall be written in a manner calculated to be understood by the terminated
employee and shall set forth: (a) the specific reason or reasons for the adverse
determination; (b) specific references to the pertinent Plan provisions on which
the denial is based; (c) a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation as to why
such information is necessary; and (d) an explanation of the Plan’s claim
procedure and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under section 502(a)
of ERISA following an adverse benefit determination on appeal.

Section 8.03    Appeals of Denied Claims for Benefits. All appeals shall be made
by the following procedure:

 

15



--------------------------------------------------------------------------------

(a)      The terminated employee whose claim has been denied shall file with the
Plan Administrator a notice of appeal of the denial. Such notice shall be filed
within sixty (60) days of notification by the Plan Administrator of the claim
denial, shall be made in writing and shall set forth all of the facts upon which
the appeal is based. Appeals not timely filed shall be barred.

(b)      The claimant or his or her duly authorized representative may:
(i) request a review upon written notice to the Plan Administrator; (ii) be
provided with, upon request and without charge, reasonable access to, and copies
of, all documents, records and other information relevant to the claimant’s
appeal; and (iii) submit written comments, documents, records and other
information relating to the claim.

(c)      The Named Appeals Fiduciary (as described in Section 8.04) shall issue
a decision no later than sixty (60) days after receipt of a request for review
unless special circumstances, such as the need to hold a hearing, require a
longer period of time, in which case a decision shall be rendered as soon as
possible, but not later than one hundred twenty (120) days after receipt of the
terminated employee’s notice of appeal.

(d)      The Named Appeals Fiduciary shall consider the merits of the claimant’s
written presentations, the merits of any facts or evidence in support of the
denial of benefits, and such other facts and circumstances as the Named Appeals
Fiduciary shall deem relevant. The Named Appeals Fiduciary shall take into
account all comments, documents, records and other information submitted by the
claimant relating to the claimant’s appeal.

(e)      The Named Appeals Fiduciary shall render a determination upon the
appealed claim which determination shall be accompanied by a written statement,
written in a manner calculated to be understood by the claimant, setting forth:
(i) specific reasons for the decision; specific references to the pertinent Plan
provisions on which the decision is based; (ii) the claimant’s right to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claim for benefits; and
(iii) the claimant’s right to bring a civil action under section 502(a) of
ERISA.

Section 8.04    Appointment of the Named Appeals Fiduciary. The Named Appeals
Fiduciary shall be the person or persons named as such by the Committee, or, if
no such person or persons be named, then the person or persons named by the Plan
Administrator as the Named Appeals Fiduciary. Named Appeals Fiduciaries may at
any time be removed by the Committee, and any Named Appeals Fiduciary named by
the Plan Administrator may be removed by the Plan Administrator. All such
removals may be with or without cause and shall be effective on the date stated
in the notice of removal. The Named Appeals Fiduciary shall be a “Named
Fiduciary” within the meaning of ERISA, and unless appointed to other fiduciary
responsibilities, shall have no authority, responsibility or liability with
respect to any matter other than the proper discharge of the functions of the
Named Appeals Fiduciary as set forth herein.

Section 8.05    Exhaustion of Claims and Appeals Procedures. A claim or action
(a) to recover benefits allegedly due under the Plan or by reason of any law,
(b) to enforce rights under the Plan, (c) to clarify rights to future benefits
under the Plan, or (d) that relates to the Plan and

 

16



--------------------------------------------------------------------------------

seeks a remedy, ruling, or judgment of any kind against the Plan or a Plan
fiduciary or party in interest (collectively, a “Judicial Claim”), may not be
commenced in any court or forum until after the claimant has exhausted the
Plan’s claims and appeals procedures, including, for these purposes, any
voluntary appeal right (an “Administrative Claim”). A claimant must raise every
argument and produce all evidence the claimant believes supports the claim or
action in the Administrative Claim and shall be deemed to have waived any
argument and the right to produce any evidence not submitted to the Plan
Administrator as part of the Administrative Claim. Any Judicial Claim must be
commenced in the appropriate court or forum no later than twelve (12) months
from the earliest of (i) the date the first benefit payment was made or
allegedly due, (ii) the date the Plan Administrator or its delegate first denied
the claimant’s request, or (iii) the first date the claimant knew or should have
known the principal facts on which such claim or action is based; provided,
however, that if the claimant commences an Administrative Claim before the
expiration of such twelve (12)-month period, the period for commencing a
Judicial Claim shall expire on the later of the end of the twelve (12)-month
period and the date that is three (3) months after the final denial of the
claimant’s Administrative Claim, such that the claimant has exhausted the Plan’s
claims and appeals procedures. Any claim or action that is commenced, filed, or
raised, whether a Judicial Claim or an Administrative Claim, after expiration of
such twelve (12)-month limitations period (or, if applicable, expiration of the
three (3)-month limitations period following exhaustion of the Plan’s claims and
appeals procedures) shall be time-barred. Filing or commencing a Judicial Claim
before the claimant exhausts the Administrative Claim requirements shall not
toll the twelve (12)-month limitations period (or, if applicable, the three
(3) month limitations period).

ARTICLE IX

MISCELLANEOUS

Section 9.01    Payments After Death. If an Eligible Executive dies after the
Eligible Executive’s Employment Termination Date and before the Eligible
Executive has received all severance benefits that the Eligible Executive is
entitled to receive under Articles III or IV, any unpaid severance benefit under
Articles III or IV that the Eligible Executive would otherwise have received
shall be paid to the Eligible Executive’s estate within sixty (60) days from the
date of the Eligible Executive’s death.

Section 9.02    Nonalienation of Benefits. None of the payments, benefits or
rights of any Eligible Executive shall be subject to any claim of any creditor,
and, in particular, to the fullest extent permitted by law, all such payments,
benefits and rights shall be free from attachment, garnishment, trustee’s
process, or any other legal or equitable process available to any creditor of
such Eligible Executive. No Eligible Executive shall have the right to alienate,
anticipate, commute, pledge, encumber or assign any of the benefits or payments
which the Eligible Executive may expect to receive, contingently or otherwise,
under this Plan.

Section 9.03    No Contract of Employment. Neither the establishment of the
Plan, nor any modification thereof, nor the creation of any fund, trust or
account, nor the payment of any benefits shall be construed as giving any
Eligible Executive, or any person whosoever, the right to be retained in the
service of the Employer shall remain subject to discharge to the same extent as
if the Plan had never been adopted.

 

17



--------------------------------------------------------------------------------

Section 9.04    Severability of Provisions. If any provision of this Plan shall
be held invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.

Section 9.05    Successors, Heirs, Assigns, and Personal Representatives. This
Plan shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties, including each Eligible Executive, present and future.

Section 9.06    Unfunded Plan. The Plan shall not be funded. The Employer may,
but shall not be required to, set aside or designate an amount necessary to
provide the severance benefits specified herein (including the establishment of
trusts). No Eligible Executive shall have any right to, or interest in, any
assets of the Employer or that may be applied by the Employer to the payment of
severance benefits.

Section 9.07    Payments to Incompetent Persons. Any benefit payable to or for
the benefit of an incompetent person or other person incapable of receipting
therefor shall be deemed paid when paid to such person’s guardian or to the
party providing or reasonably appearing to provide for the care of such person,
and such payment shall fully discharge the Employer, the Plan Administrator, the
Committee and all other parties with respect thereto.

Section 9.08    Controlling Law. This Plan shall be construed and enforced
according to the laws of the State of New Jersey, to the extent not preempted by
Federal law, without giving effect to any New Jersey choice of law provisions.

Section 9.09    Section 409A.

(a)      Notwithstanding the other provisions hereof, this Plan is intended to
comply with the requirements of section 409A of the Code, to the extent
applicable, or an exemption thereto, and this Plan shall be interpreted to avoid
any penalty sanctions under section 409A of the Code. Accordingly, all
provisions herein, or incorporated by reference, shall be construed and
interpreted to comply with section 409A of the Code and, if necessary, any such
provision shall be deemed amended to comply with section 409A of the Code and
regulations thereunder. If any payment or benefit cannot be provided or made at
the time specified herein without incurring sanctions under section 409A of the
Code, then such benefit or payment shall be provided in full at the earliest
time thereafter when such sanctions will not be imposed. All payments to be made
upon a termination of employment under this Plan may only be made upon a
“separation from service” under section 409A of the Code. For purposes of
section 409A of the Code, each payment made under this Plan shall be treated as
a separate payment and all installment payments shall be treated as a separate
payment.

(b)      In no event may an Eligible Executive, directly or indirectly,
designate the calendar year of payment. To the extent that any amounts payable
under this Plan constitutes non-qualified deferred compensation subject to
section 409A of the Code, notwithstanding any provision of this Plan to the
contrary, in no event shall the Eligible Executive’s execution of the Release,
directly or indirectly, result in the Eligible Executive’s designation of the
calendar year of payment, and if a payment that is subject to the Eligible
Executive’s execution of the Release could be made in more than one taxable
year, payment shall commence in the later taxable year.

 

18



--------------------------------------------------------------------------------

(c)      To the maximum extent permitted under section 409A of the Code, the
severance benefits payable under Articles III or IV, as applicable, that are
payable under this Plan are intended to comply with the “short-term deferral
exception” under Treas. Reg. §1.409A-1(b)(4) and any remaining amount, as
applicable, payable under this Plan is intended to comply with the “separation
pay exception” under Treas. Reg. §1.409A-1(b)(9)(iii). If any portion of the
severance benefits, as applicable, payable to the Eligible Executive under the
Plan during the six (6) month period following the Eligible Executive’s
Employment Termination Date does not qualify within either of the foregoing
exceptions and constitutes deferred compensation subject to the requirements of
section 409A of the Code, then such amounts shall hereinafter be referred to as
the “Excess Amount.” If at the time of the Eligible Executive’s Employment
Termination Date, the Employer’s (or any entity required to be aggregated with
the Employer under section 409A of the Code) stock is publicly-traded on an
established securities market or otherwise and the Eligible Executive is a
“specified employee” (as defined in section 409A of the Code and determined in
the sole discretion of the Employer (or any successor thereto) in accordance
with the Employer’s (or any successor thereto) “specified employee”
determination policy), then the Employer shall postpone the commencement of the
payment of the portion of the Excess Amount that is payable within the six
(6) month period following the Eligible Executive’s Employment Termination Date
with the Employer (or any successor thereto) for six (6) months following the
Eligible Executive’s Employment Termination Date. The delayed Excess Amount
shall be paid in a lump sum to the Eligible Executive within five (5) days
following the date that is six (6) months following the Eligible Executive’s
Employment Termination Date with the Employer (or any successor thereto) and any
installments payable to the Eligible Executive after such six (6) month period
shall continue in accordance with their original schedule. If the Eligible
Executive’s dies during such six (6) month period and prior to the payment of
the portion of the Excess Amount that is required to be delayed on account of
section 409A of the Code, such Excess Amount shall be paid to the personal
representative of the Eligible Executive’s estate within sixty (60) days after
the Eligible Executive’s death.

(d)      The reimbursements for the COBRA premiums as provided under Articles
III and IV, respectively, are intended to qualify for the exception from
deferred compensation as a medical benefit provided in accordance with the
requirements of section 409A of the Code and Treas. Reg. §1.409A-1(b)(9)(v)(B).
In addition, all reimbursements provided under this Plan shall be made or
provided in accordance with the requirements of section 409A of the Code,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the period of time specified in this Plan, (ii) the
amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year,
(iii) the reimbursement of an eligible expense will be made on or before the
last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement is not subject to liquidation or
exchange for another benefit.

(e)      No action or failure to act pursuant to this Section 9.09 above shall
subject the Employer or any affiliate thereof to any claim, liability or
expense, and none of the Employer nor any affiliate thereof shall have any
obligation to indemnify or otherwise protect an Eligible Executive from the
obligation to pay any taxes pursuant to section 409A of the Code.

 

19



--------------------------------------------------------------------------------

Section 9.10    Section 280G.

(a)      Anything in this Plan to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Employer to or for
the benefit of an Eligible Executive (whether paid or provided pursuant to the
terms of this Plan or otherwise) (a “Payment”) would be nondeductible by the
Employer for Federal income tax purposes because of section 280G of the Code,
then the aggregate present value of the Payments shall be reduced to the Reduced
Amount; provided that the reduction shall be made only if the Accounting Firm
(as defined below) determines that the reduction would provide the Eligible
Executive with a greater net after-tax benefit than would be no reduction. The
“Reduced Amount” shall be an amount expressed in present value that maximizes
the aggregate present value of Payments without causing any Payment to be
nondeductible by the Employer because of section 280G of the Code. For purposes
of this Section, present value shall be determined in accordance with section
280G(d)(4) of the Code. To the extent necessary to eliminate an excess parachute
amount that would not be deductible by the Employer for Federal income tax
purposes because of section 280G of the Code, the amounts payable or benefits to
be provided to the Eligible Executive shall be reduced such that the economic
loss to the Eligible Executive as a result of the excess parachute amount
elimination is minimized. In applying this principle, the reduction shall be
made in a manner consistent with the requirements of section 409A of the Code
and where two economically equivalent amounts are subject to reduction but
payable at different times, such amounts shall be reduced on a pro rata basis
but not below zero.

(b)      All determinations required to be made under this section shall be made
by the accounting firm that was the Employer’s primary outside public accounting
firm before the Change of Control (the “Accounting Firm”), which shall provide
detailed supporting calculations both to the Employer and the Eligible Executive
within ten (10) days of the Change of Control or the Employment Termination
Date, as applicable, or such other time as is requested by the Employer. Any
such determination by the Accounting Firm shall be binding upon the Employer and
the Eligible Executive. Within five (5) business days of the determination by
the Accounting Firm as to the Reduced Amount, the Employer shall provide to the
Eligible Executive such benefits as are then due to the Eligible Executive in
accordance with the rights afforded under this Plan.

*        *        *

 

20



--------------------------------------------------------------------------------

EXHIBIT A

 

Level of
Participation

 

  

Severance Period

 

  

Change of

Control

Multiplier

 

  

Change of

Control

Benefits
Continuation
Period

 

  

Restriction

Period

 

Tier I Participant

 

  

18 months

 

  

2

 

  

18 months

 

  

18 months

 

Tier II Participant

 

  

12 months

 

  

1.5

 

  

18 months

 

  

12 months

 

Tier III Participant

 

  

6 months

 

  

0.75

 

  

9 months

 

  

6 months

 

 

A-1